Cole, J.
— The appellant’s counsel make but two points: first, that the court erred in admitting certain letters written by the defendant in evidence; and, second, that the verdict is contrary to the evidence.
1. criminal Law : evidence I. The State offered in evidence five letters written by the defendant. To their admission the defendant objected, specifying in detail tbe grounds thereof. None 0f -j^g letters were written to tbe person whose barn was burned; nor do they contain even the most remote intimation of a threat to burn any property or to do any unlawful act. Tbe letters show tbat tbe defendant and bis wife bad taken into tbeir family a young girl, Lydia by name, and bad reared and cared for her as tbeir own child until she bad nearly or quite attained her majority, when she, very much against tbe wish of tbe defendant and bis wife, married one J. S. Boss. Tbe circumstances attending her leaving tbeir bouse, and her marriage, made it more oppressive to them, and there grew out of it a feud between tbe defendant and tbe Boss family, including tbe owner of tbe barn, and several other families in that neighborhood. Three of the letters were written to Lydia, one to James Boss and one to Mrs. James Adams, and they all refer wholly to tbe matter and circumstances of tbe marriage, and tbe character and conduct of those whom, tbe writer supposed, were connected with or implicated in it. All tbe letters show tbe height of indiscretion for a man who has reached middle life, and are full of tbe most uncharitable constructions and unrestrained condemnation of every act of all tbe families mentioned.
Tbe utmost tbat could be deduced from all tbe letters, as having any bearing whatever upon tbe case, would be *318that there were hostile feelings existing between the defendant and the owner of' the barn. This fact, it is apparent beyond' question, could have been readily proved without introducing the letters. The letters were calculated to prejudice the defendant’s cause; and being in evidence, could be made in argument to tell powerfully and improperly against- him. Their contents in detail were irrelevant and immaterial, and they brought before the minds of the jury questions foreign to their inquiry. Under the peculiar circumstances of the case, the learned district judge should hav.e required the district attorney to state his object in offering the letters and what he claimed to prove by them. If he only claimed to prove the hostile feelings, and such fact was not admitted by defendant, and he claimed that it could not otherwise be proved, then if the letters were admitted at all, of which we have great doubt, the court should have limited their consideration by the jury to the single purpose of ascertaining the state of feeling of the defendant toward the injured party. We are quite clear that it was error to the defendant’s prejudice to admit the letters as general evidence in the cause.
a. — new trial: verdict. II. Upon the second point made by the defendant’s counsel, to wit: that the verdict is not supported by the evidence, we are entirely and cordially agreed in holding that it is not; and for this reason the judgment must be reversed.
The only evidence whatever, aside from the hostile feeling, tending to show that the defendant burned the barn, was the testimony of two or three witnesses that the tracks found on the morning after the fire, leading to and from the barn, were very like the tracks which the defendant’s boots would make — having a peculiarity by reason of repairs on the heels. But these tracks were not traced to defendant’s house, nor near it. As against this, it was shown that there was a burning of rubbish by some per*319son within a few rods of the barn, the day previous to the night in which it was burned; that the defendant was in his own house, near five miles from the barn, during the entire night — this fact being testified to by the members of his own family only; that the defendant was a man of good moral character and ■ kindness of heart, and was highly spoken of in his neighborhood. The testimony fails to satisfactorily establish either that the barn was set on fire by any one, or if it was, that the defendant did it.
Reversed.